Citation Nr: 0815094	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-06 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, in which the RO denied service connection 
for PTSD.  The appellant, who served on active duty from 
February 1965 to May 1967, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.


FINDING OF FACT

The veteran's PTSD diagnosis has not been attributed to a 
verified inservice stressor.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify veterans and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  


The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
veteran prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
veterans, essentially providing that VA will make reasonable 
efforts to assist a veteran in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for PTSD.  The Board notes that the 
veteran's claim was received in September 2004.  

In October 2004, prior to its adjudication of this claim, the 
RO provided notice to the veteran regarding the VA's duty to 
notify and to assist.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  Specifically, the VCAA notification 
instructed the veteran to provide any relevant evidence in 
the veteran's possession.  See Pelegrini II.  In particular, 
the VCAA notification: (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informed the veteran about the 
information and evidence that VA will seek to provide; (3) 
informed the veteran about the information and evidence that 
the veteran is expected to provide; and (4) requested that 
the veteran provide any evidence in his possession that 
pertains to the claims.  See Pelegrini II.  

In this case, the veteran was provided with information 
regarding evidence that he was able to submit in order to 
substantiate a claim for PTSD secondary to a personal 
assault.  See 38 C.F.R. § 3.304(f).  He was mailed a form 
entitled "Information in Support of Claim for Service 
Connection of Post-Traumatic Stress Disorder (PTSD) Secondary 
to Personal Assault."  Thus, the Board finds that the 
content and timing of the October 2004 notice comports with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
veteran was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination report was thorough, the examination in this case 
is adequate upon which to base a decision, and the records 
satisfy 38 C.F.R. § 3.326.  

Further, the veteran's personnel records, service medical 
records, and pertinent post-service medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
veteran, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case). 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


Law

The veteran seeks service connection for PTSD.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110.  The regulation governing PTSD claims, 38 
C.F.R. § 3.304(f), requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  Where a determination is made 
that the veteran did not "engage in combat with the enemy," 
or that the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

As noted, in a precedent opinion, VA's General Counsel held 
that the ordinary meaning of the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C.A. § 1154(b), requires 
that a veteran "have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality."  VAOPGCPREC 12-99. The General Counsel 
also indicated that the determination of whether a veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the veteran did not engage 
in combat.  Id.

The veteran's DD Form 214 indicates that his primary military 
occupational specialty (MOS) was Gunner's Mate.  The veteran 
logged more than a year of service at sea during his period 
of active duty.  However, there is no evidence currently in 
the claims file that establishes the veteran's participation 
in combat.  The veteran's DD Form 214 does not show that he 
received any commendations or awards typically awarded 
primarily or exclusively for circumstances related to combat.  
The veteran was awarded a National Defense Service Medal, but 
was not awarded a combat decoration such as the Combat 
Infantryman Badge, Purple Heart, or any other similar 
citation.  

Further, the veteran does not contend that he suffers from 
PTSD as the result of a combat-related event nor does the 
record show that he served in combat.  Rather, he alleges a 
noncombat stressor.  He maintains that he was subjected to 
repeated sexual assaults during service.  

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the veteran that evidence from sources 
other than the veteran's service records or evidence of 
behavior changes may constitute credible supporting evidence 
of the stressor and allowing him or his the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).


Analysis

The veteran contends that he developed an PTSD as a result of 
stressors experienced during active service.  The stressor in 
question is an alleged inservice sexual assault.

The veteran's February 1965 enlistment examination was 
negative for any neurological or psychiatric disorders, as 
was his May 1967 separation examination.  The veteran was 
psychiatrically normal at discharge.  The veteran's service 
medical records are silent as to complaints, treatment, or 
diagnosis of PTSD or any other psychiatric abnormality.  

Post-service, the veteran was hospitalized in November 1988 
for treatment of major depression.  The veteran was treated 
between August 1990 and July 1991 for major depression, 
recurrent.  In August 1991, the veteran was seen for 
adjustment disorder with depressive mood.  He was 
hospitalized in 1993 with complaints of suicidal ideation.  
The veteran denied a history of sexual abuse.  He did not 
report any inservice stressful incident during any of these 
sessions.  

In a VA medical record dated in February 2004, when the 
veteran was questioned whether, while serving on active duty, 
he experienced rape, sexual assault, repeated unsolicited 
verbal or physical contact of a sexual nature or other acts 
of violence, he answered affirmatively.  

During an April 2004 VA psychiatric examination, the veteran 
reported that he was sexually assaulted by a superior, 
Lieutenant J.G. (the veteran was unable to remember his 
alleged assailant's complete name).  According to the 
veteran, his superior forced him to perform sexual acts 4-5 
times, over a period of several weeks.   The examination 
yielded diagnoses of schizoaffective disorder and alcohol 
dependence in full, sustained remission.  The veteran was not 
diagnosed with PTSD at that time.  According to the examiner, 
the veteran's symptoms did not meet the criteria for PTSD 
following an interview with the veteran and a review of his 
claims file.  However, the examiner stated that a diagnosis 
of PTSD, and PTSD treatment, would not be inappropriate.  He 
stated that a diagnosis of PTSD and subsequent treatment 
would be based on the acceptance of the veteran's stated 
history, which the examiner found to be unreliable.  He 
concluded by stating that the veteran's schizoaffective 
disorder did not originate during his period of active 
service or immediately thereafter.  Moreover, the examiner 
stated that he was unable to confirm or infer, based on the 
information contained within the veteran's claims file and 
through his personal interview, that the veteran experienced 
sexual trauma during his period of active duty.

In September 2004, the veteran reported to a VA examiner that 
he had experienced sexual trauma during service when he was 
made to provide oral sex to "the senator" while he was 
still in service.  An October 2004 PTSD clinic note confirmed 
the diagnosis of schizoaffective disorder and alcohol abuse; 
rule out PTSD secondary to military sexual trauma, was also 
noted.  However, the following month, another PTSD clinic 
report noted PTSD secondary to military sexual trauma, along 
with cocaine abuse in early remission, in addition to the 
disorders previously diagnosed.  A December 2004 PTSD 
treatment report confirmed that diagnosis.  A January 2005 
PTSD clinic note diagnosed the veteran with prolonged PTSD, 
secondary to military sexual trauma.  In March 2005, the 
diagnosis of PTSD was again indicated.  

The veteran has been variously diagnosed as having major 
depression, schizoaffective disorder, as well as PTSD.  
However, as he has diagnoses of PTSD, the VA medical evidence 
dated after the veteran was discharged from service satisfies 
the first and second prongs under the criteria of 38 C.F.R. 
§ 3.304(f), because it shows that the veteran has been 
diagnosed on multiple occasions as having PTSD, and that his 
PTSD was purportedly related to inservice sexual trauma.  

The Board notes, however, that the element remaining at issue 
for this claim concerns whether there is adequate and 
credible supporting evidence that the veteran's claimed 
inservice stressor actually occurred.  See 38 C.F.R. § 
3.304(f).  Again, the veteran does not allege an inservice 
stressor related to combat, but instead refers to personal 
sexual assaults that occurred during his period of noncombat 
service.  As such, the Board must pay particular attention to 
the requirements of 38 C.F.R. § 3.304(f)(3), which, as 
addressed earlier, provide that VA must consider other 
substitute forms of evidence and information, beyond that 
contained in the veteran's service records, as possible 
evidence in support of the occurrence of a claimed in-service 
stressor related to personal assault.  Claims involving 
personal assaults fall within the category of situations in 
which it is not unusual for there to be an absence of service 
records documenting the events the veteran has alleged.  
However, as discussed below, there is no credible evidence 
within the veteran's personnel records or service medical 
records to substantiate his claim of an inservice sexual 
assault.    

According to his April 2005 VA examination report, he was 
sexually assaulted by a superior, 4 or 5 times over a period 
of several weeks.  However, his military personnel records 
are silent as to such an incident.  His records show that he 
was absent without leave (AWOL) on more than one occasion, 
and that he was assigned to a new ship following one such 
incident in 1966.  Several reports in the veteran's file note 
alcohol-related problems.  For example, in October 1965, the 
veteran was arrested by civilian authorities in Pensacola, 
Florida, and charged with public drunkenness.  The veteran 
pled guilty to that charge.  In December 1966, the veteran 
was arrested by civilian authorities in Greensboro, Alabama.  
His absence from his unit was unauthorized at that time.  The 
veteran was confined on several occasions.  Although the 
veteran entered the Naval Reserves following his period of 
active duty, his reserve status was terminated in December 
1968.

When asked about these instances during his April 2005 VA 
examination, the veteran stated that he went AWOL as a result 
of the sexual trauma, but was unable to remember the dates 
that the sexual trauma occurred.  The examiner opined that a 
correlation between the veteran's alcohol abuse and his 
period of AWOL may exist.  The examiner went on to note that 
the veteran's service military records did not reveal any 
unusual activity suggestive of a sexual trauma.

As noted, in Doran, the Court stated that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the Board of its obligations to 
assess the credibility and probative value of the other 
evidence."  A provision of the VA ADJUDICATION PROCEDURE 
MANUAL M21-1 (MANUAL 21-1), which has now been revised as to 
"Evidence of Stressors in Service" reads, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
non-combat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In this case, the Board finds that the record does not 
contain credible supporting evidence of the claimed stressor 
of a sexual assault in service.  Although he was informed in 
his October 2004 VCAA notification letter that he could 
submit lay evidence or medical treatment records or opinions, 
no additional evidence has been received.  Although a VA 
medical examiner repeatedly linked his PTSD diagnosis to his 
claimed sexual assault, that stressor remains unverified.  
Further, and significantly, the veteran's records contradict 
his report.  The veteran was seen in the 1980's and 1990's 
for psychiatric problems.  However, he denied having a 
history of sexual abuse and did not mention any inservice 
incident.  He was being seen for suicide attempts and other 
psychiatric complaints.  His medical history provided by him 
at that time was in support of this treatment.  His silence 
regarding any inservice abuse or assault constitutes negative 
evidence.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).

The veteran has reported that a "senator" assaulted him, 
but he also indicated that he was assaulted by a "superior" 
instead.  He has not provided details such as dates and full 
names which substantiate his claim or can be verified.  He 
has failed to provide any supporting or corroborating 
information even though he has been afforded the opportunity 
to do so.  Inservice incidents of AWOL have been generally 
associated with alcohol intake and not sexual abuse or 
assault.  

Therefore, due to the lack of credible supporting evidence, 
the Board is unable to rely solely upon the veteran's own 
testimony to establish the validity of his alleged non-combat 
stressor.  See Moreau.

Due to the lack of a verified inservice stressor, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


